United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 17-2717
                      ___________________________

                               H. Richard Austin

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

Hanover Insurance Company, also known as Massachusetts Bay Insurance Company

                     lllllllllllllllllllll Defendant - Appellee

                                Brown & James

                           lllllllllllllllllllll Defendant
                                   ____________

                  Appeal from United States District Court
                for the Eastern District of Missouri - St. Louis
                                ____________

                           Submitted: April 20, 2018
                             Filed: April 24, 2018
                                 [Unpublished]
                                ____________

Before GRUENDER, MURPHY, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.
      H. Richard Austin appeals the district court’s1 order dismissing his action
seeking to set aside several judgments for fraud on the court, and awarding attorney’s
fees. Having jurisdiction under 28 U.S.C. § 1291, this court affirms.

        After reviewing the parties’ arguments on appeal and the circumstances of this
case, the court finds no basis to reverse the dismissal. See Superior Seafoods, Inc. v.
Tyson Foods, Inc., 620 F.3d 873, 878 (8th Cir. 2010) (appeal from action seeking
relief from a prior judgment under Federal Rule of Civil Procedure 60(d) is reviewed
for clear abuse of discretion). This court also finds no abuse of discretion in the
district court’s award of attorney’s fees. See Goodyear Tire & Rubber Co. v. Haeger,
137 S. Ct. 1178, 1184 (2017) (holding a federal court’s inherent authority to award
attorney’s fees as a sanction for bad-faith conduct is limited to the fees incurred
because of the misconduct); Dillon v. Nissan Motor Co., 986 F.2d 263, 266-67 (8th
Cir. 1993) (a court may assess attorney’s fees where a party has “acted in bad faith,
vexatiously, wantonly, or for oppressive reasons”).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable John A. Ross, United States District Judge for the Eastern
District of Missouri.

                                         -2-